DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 15, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over May (2003/0067529) in view of Fujita (2017/0210912) and Kadomatsu et al. (2006/0238592).
 	Regarding claim 13, 20 and 21, May teaches an image forming method comprising: 
applying an ink (fig. 2, item 17) containing a pigment ([0008]) to a transfer body (fig. 2, item 16) to form an ink image (fig. 2, note that this is necessarily the case May, [0008], Fujita, [0137]); 
removing at least part of a liquid component (fig. 2, see item 13) contained in the ink image by bringing a liquid absorbing member ([0095]) into contact with the ink image (see fig. 2); and 
transferring the ink image from which the at least part of the liquid component has been removed, from the transfer body onto a printing medium (fig. 2, item 19, see area 14).

May in view of Fujita does not teach wherein the ink and an ultraviolet curable resin component capable of being cured by irradiation with ultraviolet light, bringing the ink into a semi-cured state by irradiating the ink image with ultraviolet light and wherein removing the liquid component is done to ink that is in the semi-cured state.
While May teaches a number of alternatives for forming coagulates at the coagulation formation process zone, such as via the use of polyvalent metal salts and the use of pH modifying mechanisms, it does not teach including a curable component to be irradiated by ultraviolet light to coagulate the ink. Kadomatsu teaches wherein the use of polyvalent metal salts, the use of pH modifying mechanisms and the use of UV monomers in UV inks are all alternatives for coagulate deposited ink (Kadomatsu, [0021], [0112]). It would have been obvious to one of ordinary skill in the art at the time of invention to use UV inks with coagulation properties upon irradiation, as disclosed by Kadomatsu, instead of the coagulation approaches disclosed by May because doing so .  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over May in view of Fujita and Kadomatsu as applied to claim 13 above, and further in view of Shimizu (2011/0069129).
 	Regarding claim 15, May in view of Fujita and Kadomatsu teaches the image forming method according to claim 13. May in view of Kadomatsu does not teach further irradiating the ink image with light after the removing of the at least part of the liquid component. Shimizu teaches irradiating the ink image immediately after ink deposition and upstream of a transfer point so that the ink is semi-solid and then irradiating the ink downstream of the transfer point to fully solidify the transferred image. It would have been obvious to one of ordinary skill in the art at the time of invention to fully cure the image after removal of at least part of the liquid and downstream of the transfer point because doing so would allow for the proper hardening of the ink thereby ensuring a high print quality.    

Response to Arguments
Applicant’s arguments with respect to claim(s) 13 have been considered but are moot because of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEJANDRO VALENCIA/           Primary Examiner, Art Unit 2853